Examiner’s Amendment
An examiner’s comment and/or amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Authorization for this examiner’s amendment was given in a telephone interview with Robert Simpson, the attorney of record, on 04/20/2022.

Specification
For accuracy and clarity, the specification has been amended as follows: 
The description of the views are labeled as “Figure 1 - Figure 7; however, the views of the reproductions are labeled as 1.1 - 1.7.  The phrase “of the present invention” is improper because design patent applications are concerned solely with the ornamental appearance of an article of manufacture.  For accuracy and consistency, the description of the views have been amended to read:
-- 1.1 is a front perspective view of a multi-tiered organizer showing my new design;
1.2 is a front elevational view of the multi-tiered organizer shown in 1.1;
1.3 is a rear elevational view of the multi-tiered organizer shown in 1.1;
1.4 is a left side elevational view of the multi-tiered organizer shown in 1.1;
1.5 is a right side elevational view of the multi-tiered organizer shown in 1.1;
1.6 is a top plan view of the multi-tiered organizer shown in 1.1; and,
1.7 is a bottom plan view of the multi-tiered organizer shown in 1.1. --

The first sentence in the section labeled ‘DESCRIPTION’ [The invention is a multi-tiered organizer comprising a plurality of individual storage shelves sharing a common center post.] in the description of the reproductions is extraneous information describing what is shown in the reproductions, which adds no new information to the understanding of the claimed design.  Any description of the design in the specification other than a brief description of the drawing is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description.  See In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). 

Accordingly, the above paragraph has been deleted.  See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) ll.

A description of all broken lines is necessary. The broken line description [The broken lines illustrate the multi-tiered organizer in use and form no part of the claimed design] describes only the environment and does not include a description of the features on the bottom that are shown in broken lines.  For accuracy the broken line description has been amended to read:
-- The broken lines in views 1.1 – 1.6 illustrate the multi-tiered organizer in use and form no part of the claimed design.  The broken lines in view 1.7 illustrate portions of the article that form no part of the claimed design. --
 
Conclusion
The application is now in condition for allowance.

Applicants should direct any inquiry concerning this communication or earlier communications from the examiner to Examiner Mary Ann Calabrese at (571) 272-8704.  The examiner is normally available Monday - Thursday from 7:00 AM to 5:30 PM (Eastern Time).  If the examiner cannot be reached, her supervisor, Shannon Morgan, may be reached at (571) 272-7979.  The fax number for this group is (571) 273-8300.   
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        04/21/2022